Mr. Chibe Justice Hollerich delivered the opinion of the court: Claimant is engaged in the plumbing and heating business at DeKalb, Illinois, and is duly licensed under the laws of this State. Between January 3, 1933, and June 27, 1933, at the request of the officials in charge of the Northern Illinois State Teachers’ College at DeKalb, claimant furnished certain labor and materials for the purpose of repairing or improving the plumbing in the buildings of such College. A statement of the amount due him was presented to the proper authorities of said College, but was not presented in time to be paid before the appropriation lapsed, and claimant has therefore filed his claim in this court. It is admitted that the labor and services in question were furnished by the claimant at the request of the proper officers of the Northern Illinois State Teachers’ College, and no question is raised as to the reasonableness of the several items of the bill. The only reason the bill was not paid was because it was not presented before the appropriation lapsed. The President of the College states that the bill presented is correct and in accordance with his records. The Attorney General makes no objection to the allowance of the claim and we can see no reason why it should not be paid. Award is therefore entered in favor of the claimant for the sum of One Hundred Fifty-three Dollars and Eighty-two Cents ($153.82).